368 F.Supp.2d 1318 (2005)
FORMER EMPLOYEES OF HOLLISTER, INC., Plaintiffs,
v.
UNITED STATES DEPARTMENT OF LABOR, Defendant.
SLIP OP. 05-40, Court. No. 04-00262.
United States Court of International Trade.
March 30, 2005.

JUDGMENT
POGUE, Judge.
On February 1, 2005, the Court granted the United States Department of Labor's Consent Motion for Voluntary Remand. On March 11, 2005, the Department of Labor filed a Notice of Determination finding that Plaintiffs were eligible to receive Alternative Trade Adjustment Assistance under 19 U.S.C. § 2813 (2002). Both parties agree that the Department of Labor's Determination is in accordance with law, supported by substantial evidence on the record, and fully complies with the Court's remand order.[1] Accordingly, having reviewed *1319 the Department of Labor's Determination and all pleadings and papers on file herein, and good cause appearing therefore, it is hereby
ORDERED that the Department of Labor's Determination is sustained.
NOTES
[1]  The Court would like to express its appreciation to Craig A. Lewis of Hogan & Hartson representing the Plaintiffs pro bono.